October 11, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                   SYLVIA YOLANDA ARREDONDO, Appellant

NO. 14-11-00742-CV                          V.

                     ANTONIO A. BETANCOURT, JR., Appellee
                       ________________________________

       This cause, an appeal from the judgment in favor of appellee, Antonio A.
Betancourt, Jr., signed, May 31, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore REFORM the
judgment of the court below to dissolve the injunction permanently enjoining Sylvia
Yolanda Arredondo from traveling outside the continental United States without the
prior, written consent of Antonio Betancourt, Jr.

      We order the judgment of the court below AFFIRMED except as modified in this
judgment.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.